DETAILED ACTION
Status of Application
Claims 11-25 have been examined in this application. This is the First Office Action on the Merits (FOAM). The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 11/12/2014. It is noted that applicant has filed a certified copy of the JP2014230189 application as required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/11/2020 and 10/07/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11, 12, 15-20, and 22-25 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,744,903 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the issued patent covers all the limitation of the claims above. The instant claims – listed above – do not distinguish from the published patent.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11, 12, 17, and 18 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by  Igarashi et al. (US 2014/0080024 A1) or, in the alternative, under 35 U.S.C. 103 as obvious over Igarashi et al. (US 2014/0080024 A1) in view of Okada (JP 2007012429A Translation used for citations).
As per Claim 11, Igarashi et al. discloses a method for controlling a fuel cell vehicle including a circuit that feeds an electric power produced by a fuel cell to outside of the fuel cell vehicle ([0035]; “external power feeding circuit”), comprising:
	determining, using an electronic control unit configured to monitor a state of the fuel cell, that the state of the fuel cell exceeds a threshold value indicative of deterioration of the fuel cell or a failure of a pump or compressor that supplies fuel to the fuel cell occurs during external power feeding ([0095-0097]; Fig. 5, S7 returning “no”; No = “dryness detection was made”; S1 & [0120] discloses steps occur during power feeding. Only one of “deterioration of the fuel cell” or “failure of a pump or compressor” is required to meet the breadth of the claim), and
	issuing an audio or visual warning, using the electronic control unit, that is detectable by a user outside of the vehicle, based on the determination, before the fuel cell stops power generation ([0095] Fig. 5, S9 – An increase in fan rotation speed emits an audio signal/sound which is indicative of the failure state of the vehicle. Applicant’s specification recites in paragraph 9 “the warning may be issued through rotation of a fan of a radiator of the fuel cell vehicle”. See also paragraph 31 and 32. Applicant’s specification establishes that starting a fan is an audio warning to the outside of the vehicle).	In anticipation of Applicant’s arguments that Igarashi et al. does not disclose that the activation of a fan in response to a dryness condition in a fuel cell, Okada is used to disclose that dryness in a fuel cell is a situation that warrants an alarm and that triggers a fan.	It would have been obvious in Igarashi et al. to associate the fan with a defect in the fuel cell since it has been previously established that dryness in a fuel cell warrants a warning and a fan activation; therefore, establishing a connection between a warning and a fan increasing speed. Moreover, Applicant’s own specification merely requires a fan being activated as a result of a fuel cell defect; therefore, the mere activation of a fan, to one of ordinary skill in the art, would alert them about a dryness issue.

As per Claim 12, Igarashi et al. discloses the method for controlling a fuel cell vehicle according to claim 11, wherein the warning is issued by an auxiliary device that is controlled by the electronic (Figs. 3 and 4).
As per Claim 17, Igarashi et al. discloses the method for controlling a fuel cell vehicle according to claim 11, wherein the warning is issued, using the electronic control unit, through rotation of a fan of a radiator of the fuel cell vehicle  ([0095]).
As per Claim 18, Igarashi et al. discloses the method for controlling a fuel cell vehicle according to claim 11, wherein when it is determined, using the electronic control unit, that the state of the fuel cell returns to the threshold value or lower after issuance of the warning, issuance of the warning is stopped ([0078]; Fig. 5 is repeated during power feeding; therefore, an instance where the dryness is no longer any issue, the fan would stop).
Claim(s) 19, 20, 24, and 25 is/are rejected under 35 U.S.C. 103 as obvious over Igarashi et al. (US 2014/0080024 A1) in view of Mitsui et al. (US 2012/0191385 A1) or, in the alternative, under 35 U.S.C. 103 as obvious over Igarashi et al. (US 2014/0080024 A1) in view of Okada (JP 2007012429A Translation used for citations) further in view of Mitsui et al. (US 2012/0191385 A1).
As per Claim 19,  Igarashi et al. discloses a fuel cell vehicle, comprising:
	a fuel cell (Fig. 3, 101);
	a pump or/and compressor that supplies fuel to the fuel cell (pump 104);
	a circuit that feeds an electric power produced by the fuel cell to outside of the fuel cell vehicle (Fig. 3) ; and
	an electronic control unit (ECU 120) programmed to:
([0095-0097]; Fig. 5, S7 returning “no”; No = “dryness detection was made”; S1 & [0120] discloses steps occur during power feeding).	 Igarashi et al. discloses a pump/compressor ([0040]).	 Igarashi et al. does not disclose determine that the pump or compressor fails during external power feeding.	However, Mitsui et al. teaches the aforementioned limitation ([0105-0107]).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Igarashi et al. to provide the aforementioned limitations taught by Mitsui et al. with the motivation of improving the resilience of the system and ensuring that need for repairs is known.	 Igarashi et al. further discloses:	issue an audio or visual warning, using the electronic control unit, that is detectable by a user outside of the vehicle, based on the determination, before the fuel cell stops power generation ([0095] Fig. 5, S9 – An increase in fan rotation speed emits an audio signal/sound which is indicative of the failure state of the vehicle. Applicant’s specification recites in paragraph 9 “the warning may be issued through rotation of a fan of a radiator of the fuel cell vehicle”. See also paragraph 31 and 32. Applicant’s specification establishes that starting a fan is an audio warning to the outside of the vehicle).
	In anticipation of Applicant’s arguments that Igarashi et al. does not disclose that the activation of a fan in response to a dryness condition in a fuel cell, Okada is used to disclose that dryness in a fuel  Igarashi et al. to associate the fan with a defect in the fuel cell since it has been previously established that dryness in a fuel cell warrants a warning and a fan activation; therefore, establishing a connection between a warning and a fan increasing speed. Moreover, Applicant’s own specification merely requires a fan being activated as a result of a fuel cell defect; therefore, the mere activation of a fan, to one of ordinary skill in the art, would alert them about a dryness issue.

As per Claim 20, Igarashi et al. discloses the fuel cell vehicle according to claim 19, further comprising an auxiliary device for the fuel cell, wherein the electronic control unit is programmed to perform issuing the warning by controlling the auxiliary device (Figs. 3 and 4).
As per Claim 24, Igarashi et al. discloses the fuel cell vehicle according to claim 19, further comprising a radiator, wherein the electronic control unit is further programmed to perform issuing the warning by controlling rotation of a fan of the radiator ([0095]).

As per Claim 25, Igarashi et al. discloses the fuel cell vehicle according to claim 19, wherein the electronic control unit is programmed to further perform, when it is determined, using the electronic control unit, that the state of the fuel cell returns to the threshold value or lower after issuance of the warning, stopping issuance of the warning ([0078]; Fig. 5 is repeated during power feeding; therefore, an instance where the dryness is no longer any issue, the fan would stop).
Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as obvious over Igarashi et al. (US 2014/0080024 A1) in view of Hirakata et al. (US 2004/0229097 A1) or, in the alternative, under 35 Igarashi et al. (US 2014/0080024 A1) in view of Okada (JP 2007012429A Translation used for citations) further in view of Hirakata et al. (US 2004/0229097 A1).
 As per Claim 15, Igarashi et al. discloses the method for controlling a fuel cell vehicle according to claim 12, wherein the auxiliary device is a horn or a lamp.	However, Hirakata et al. the aforementioned technique ([0047]).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Igarashi et al. to provide the aforementioned limitations taught by Hirakata et al. with the motivation of having the driver/operator easily obtain the warning even at a distance from the vehicle.

As per Claim 16,  Igarashi et al. does not disclose the method for controlling a fuel cell vehicle according to claim 15, wherein the horn or the lamp issuing the warning is a dedicated device to issue the warning toward the outside of the fuel cell vehicle.	However, Hirakata et al. the aforementioned technique ([0047]).	The motivation to combine Hirakata et al. with Igarashi et al. was provided in the rejection of Claim 15.
Claims 22, and 23 is/are rejected under 35 U.S.C. 103 as obvious over Igarashi et al. (US 2014/0080024 A1) in view of Mitsui et al. (US 2012/0191385 A1) further in view of Hirakata et al. (US 2004/0229097 A1) or, in the alternative, under 35 U.S.C. 103 as obvious over Igarashi et al. (US 2014/0080024 A1) in view of Okada (JP 2007012429A Translation used for citations) further in view of Mitsui et al. (US 2012/0191385 A1) and further in view of Hirakata et al. (US 2004/0229097 A1).
Claim 22, Igarashi et al. does not disclose the fuel cell vehicle according to claim 19, further comprising a horn or a lamp, wherein the electronic control unit is programmed to perform issuing the warning by controlling the horn or the lamp.
	However, Hirakata et al. the aforementioned technique ([0047]).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Igarashi et al. to provide the aforementioned limitations taught by Hirakata et al. with the motivation of having the driver/operator easily obtain the warning even at a distance from the vehicle.

As per Claim 23,  Igarashi et al. discloses the fuel cell vehicle according to claim 22, wherein the horn or the lamp issuing the warning is a dedicated device to issue the warning toward the outside of the fuel cell vehicle.	However, Hirakata et al. the aforementioned technique ([0047]).	The motivation to combine Hirakata et al. with Igarashi et al. was provided in the rejection of Claim 15.

Claim(s) 13 and 14 is/are rejected under 35 U.S.C. 103 as obvious over Igarashi et al. (US 2014/0080024 A1) in view of Fujita (JP 2007059415 A) or, in the alternative, under 35 U.S.C. 103 as obvious over Igarashi et al. (US 2014/0080024 A1) in view of Okada (JP 2007012429A Translation used for citations) further in view of Fujita (JP 2007059415 A).
As per Claim 13, Igarashi et al. discloses the method for controlling a fuel cell vehicle according to claim 12, wherein the auxiliary device is an external meter.	However, Fujita et al. teaches the aforementioned limitation ([0086] Fig. 3. Meter is external to the fuel cell and visible to the exterior of the vehicle).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  Igarashi et al. to provide the aforementioned limitations taught by Fujita et al. with the motivation of improving the safety of the system
As per Claim 14, Igarashi et al. does not disclose the method for controlling a fuel cell vehicle according to claim 13, wherein the warning comprises the external meter displaying that an overload range has been reached.	However, Fujita et al. teaches the aforementioned limitation ([0086] Fig. 3. Meter is external to the fuel cell and visible to the exterior of the vehicle).	The motivation to combine Fujita et al. with  Igarashi et al. was provided in the rejection of Claim 13
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as obvious over Igarashi et al. (US 2014/0080024 A1) in view of Mitsui et al. (US 2012/0191385 A1) further in view of Fujita (JP 2007059415 A) or, in the alternative, under 35 U.S.C. 103 as obvious over Igarashi et al. (US 2014/0080024 A1) in view of Okada (JP 2007012429A Translation used for citations) further in view of Mitsui et al. (US 2012/0191385 A1) and further in view of Fujita (JP 2007059415 A). 
As per Claim 21, Igarashi et al. discloses the fuel cell vehicle according to claim 20, wherein the auxiliary device is an external meter configured to display an overload range.	However, Fujita et al. teaches the aforementioned limitation ([0086] Fig. 3. Meter is external to the fuel cell and visible to the exterior of the vehicle).	It would have been obvious to one of ordinary skill in the art before the effective filing date of  Igarashi et al. to provide the aforementioned limitations taught by Fujita et al. with the motivation of improving the safety of the system
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY BOOMER whose telephone number is (571)272-7173.  The examiner can normally be reached on Monday-Thursday 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEFFREY C BOOMER/Primary Examiner, Art Unit 3619